Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed 10/12/2020 has been entered.
The Information Disclosure Statements filed on 10/23/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
Claims 3-6, 14-15, 18 have been canceled.
Claims 1 and 21 have been amended.
In summary, claims 1-2, 7-8, 10-13, 16-17, 19-21 are pending examined in this office action.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-2, 7-8, 10-13, 16-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “wherein the nano-sized material is multi-walled carbon nanotubes or a combination at least two of multi-walled carbon nanotubes, graphene, and/or activated carbon”. According to https://www.us-nano.com/, multi-walled carbon nanotubes, graphene, and activated carbon, are nanoparticles/nano-sized materials.  Thus, the recitation appears to be correct and specific.   
However, claim 1 also recites “wherein the amount of the nano-sized material and graphene each has a concentration in a range of 5-100 ug/mL”.  
Thus, it is confusing: is graphene a nano-sized material as claimed?  What is the scope of nano-sized material (including or excluding graphene) as claimed?
In addition, what exactly does “each” mean? It can mean graphene, MWCNT or “a combination at least two of MWCNT, graphene and activated carbon”.  Thus, the metes and bounds of “wherein the amount of the nano-sized material and graphene each has a concentration in a range of 5-100 ug/mL” is not clear. 
Dependent claims including claims 11-12, 20 do not cure the deficiency.  
Appropriate correction and clarification are required.  

Claim 21 recites “pharmaceutically active metabolites”.  
Unlike claim 1 limiting the pharmaceutically active metabolites to alkaloid, claim 21 has no such limitation.  
The specification does not define “pharmaceutically active metabolites”. Rather, “pharmaceutically active metabolites (secondary metabolites)” is all the description in the specification ([0008]-[0015], [0078]-[0085]).  It is unclear if “secondary metabolites” means “pharmaceutically active metabolites”, or means to be an example of “pharmaceutically active metabolites”.  Thus, the metes and bounds of “pharmaceutically active metabolites” is not clear. 
Appropriate correction and clarification are required.  
For compact prosecution, by BRI, since all metabolites can more or less be pharmaceutically active, “pharmaceutically active metabolites” is interpreted as any metabolites including secondary metabolites as an example.  

Scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-2, 7-8, 10-13, 16-17, 19-21 are rejected under 35 U.S.C. 112(a), because: the specification, while being enabling for utilizing multi-walled carbon nanotube (MWCNT) of diameter about 20nm, purity about 98%, and concentrations of 5-100 ug/ml, or combination of MWCNT and graphene in concentration of 5-100 ug/ml, to safely treat Catharanthus 
	
Independent claim 1 is broadly drawn to methods of introducing into Catharanthus plant cell cultures, nano-sized materils and graphene, each has a concentration of up to 100 ug/ml. 
Independent claim 21 is broadly drawn to methods of introducing into Catharanthus plant cell cultures, MWCNT, or combination of MWCNT and graphene, the concentration is unlimited. 
The specification provides examples to serve as guidance to use of 50 ug/ml the MWCNT, and 50 ug/ml graphene, total 100 ug/ml, to treat Catharanthus roseus callus, to safely achieve the beneficial effects, including increasing alkaloid by at least 30% ([0132], fig 10-11).  
The specification also provides examples to serve as guidance to use of 50 ug/ml or 100 ug/ml of graphene, to treat Catharanthus roseus callus, to safely achieve the beneficial effects ([0133]).  
However, the specification does not provide guidance or example of using MWCNT or combination over 100 ug/ml, to safely achieve the beneficial effects. 
In contrary, the specification acknowledges the toxicity of multi-walled nanotubes, particularly in high dose ([0126]).  Critically, the specification observed that high dose (over 100 to 500 ug/ml) of MWCNT significantly decreased plant cell growth ([0124]).  
In addition, in prior art, nanomaterials have well demonstrated toxicities to plants. 

Tan et al (Studies on toxicity of multi-wall carbon nanotubes on suspension rice
Cells. 12/2009) discloses the toxicity of MWCNT on rice cells of 2 and 10 days. Only a few examples of the study: 80 ug/ml stops the proliferation of the cells (page 10, figure 3); 20 ug/ml leads to significantly reduced viability in 10 days (page 10, 1st paragraph).  Please note that the diameter of MWCNT used by Tan et al is 10-30nm, encompass “about 20nm” in the instant claims (page 21, table 1).   
Regarding the limitation of higher purity (about 98%), Lin et al (Studies on toxicity of multi-walled carbon nanotubes on Arabidopsis T87 suspension cells. Journal of Hazardous Materials. 170: 578–583, 2009) teach that at >90% purity (page 579, table 1), multi-walled carbon nanotubes at concentrations of 10, 60, 100 ug/ml lead to toxicity to Arabidopsis cells, the higher the concentration, the more toxicity or less viable cells (page 582, Fig 5).  
In summary, in prior art, MWCNT and graphene lead to plant cell damage even at lower concentration.  
Given that applicant demonstrated using 100 ug/mL or lower concentration of MWCNT or graphene, a concentration of 5-100 ug/mL of MWCNT or graphene or combination of nano-sized materials, is considered enabled in Catheranthus.  

MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. 
Given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, and unpredictability in the prior art, particularly the amount of direction provided by the inventor and quantity of experimentation needed to make or use the invention based on the content of the disclosure, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed. 

Other dependent claims do not obviate the rejection.  


Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) being unpatentable over Serag et al (Nanobiotechnology meets plant cell biology: carbon nanotubes as organelle targeting nanocarriers. RSC Adv., 4856–4862, published 12/2012, publication date on the left side), in view of Shams et al (Isolation and Characterization of Antineoplastic Alkaloids from Catharanthus Roseus L. Don. Cultivated in Egypt. Afr J Tradit Complement Altern Med. 6: 118–122, 2009), and Khodakovskaya et al (Complex genetic, photothermal, and photoacoustic analysis of nanoparticle-plant interactions. PNAS. 108:1028-1033, 2011).  
Claim 21 is drawn to a method for enhancing production of a pharmaceutically active metabolite (not limited to secondary metabolite or alkaloid) in plant cell (Catharanthus, rode) culture, comprising: 
providing a cell culture having one or more cells of a plant; 
introducing an amount (no limit) of a nano-sized material into the cell culture to form a mixture thereof; 
maintaining the mixture at a temperature for a period of time to allow sufficient interaction of the one or more cells with the nano-sized material so as to enhance the production of a pharmaceutically active metabolite in the cell culture; and 
extracting the pharmaceutically active metabolite from plant cell cultures; 
wherein the nano-sized material is multi-walled carbon nanotubes MWCNT or a combination of MWCNT with at least one of graphene, and activated carbon, 
wherein the multi-walled carbon nanotubes have a purity of about 98% and a diameter of about 20 nm.
Note: the claim does not limit the amount or concentration of nano-sized material, encompassing any concentration below or above 100 ug/mL.  

While the toxicity of nanomaterials are well demonstrated especially in higher dose than 100 ug/ml in specification and in prior art as analyzed above, MWCNT or graphene has beneficial effects especially in lower dose.  
Serag et al teach providing Catharanthus protoplasts (p4959, left col, last para), reading on cell culture of Catharanthus plant.   
Serag et al teach introducing MWCNT (penetrated into) the protoplast cells, and maintained there (p4959, left col, last para).  
Serag et al teach maintaining the mixture at a (any) temperature for a period of time (p4857, right col, last para). 
Serag et al teach the advantage of MWCNT for activating plant growth (p4857, left col, 1st para).  
Serag et al also suggest using graphene in the same way for the same function as MWCNT (p4856, right col, 1st para).  
Regarding the limitation of enhancing production of pharmaceutically active metabolites, “pharmaceutically active metabolites” is interpreted as any metabolites including secondary metabolites (as an example).  The enhanced plant growth of Serag et al would inherently include the enhanced metabolism thus enhanced production of pharmaceutically active metabolites.  Particularly, Catharanthu plant produces many pharmaceutically metabolites, as taught by Shams et al (p118, introduction).  Nevertheless, Serag et al teach that using the CNT to promote st para), at least suggest the limitation.  Thus, at the very least, Serag et al suggest enhancing production of pharmaceutically active metabolites. 

Serag et al do not teach extracting the pharmaceutically active metabolites from the cells. 
Shams et al teach that Catharanthus plant produces many pharmaceutically important alkaloids (p118, introduction), and teach detailed method of extracting pharmaceutically active metabolites particularly alkaloids from Catharanthus roseus (p119, whole page, p120, whole page).  

Serag et al are silent on the purity and diameter of the MWCNT.   
Khodakovskaya et al teach a method of using MWCNT treat and maintain plant cells (p1030, fig 2, left col, 1st para).  The MWCNT of Khodakovskaya et al has diameter of varying between 10-35 nm and 98.5% purity (p1032, left col, 3rd para).   The average or midpoint of 10-35 nm is nearly about 20 nm. Thus Khodakovskaya et al teach the limitation of “about 98% and a diameter of about 20 nm”.  
Khodakovskaya et al also teach using graphene and activated carbon in the same way for the same function as MWCNT (p1032, left col, 3rd and 4th para). 
Khodakovskaya et al cite reference to teach using the method for obtaining metabolites (p2130, right col, last para, the reference #18). 
In addition, Khodakovskaya et al demonstrated the positive effect on cell growth and development by using above method and limitations (p1032, left col, 2nd para).  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Serag et al teach the method of introducing MWCNT into Catharanthus plant cells, and the advantage of enhancing plant cell growth, as well as suggest obtaining enhancing production of pharmaceutically active metabolites in such cells; Shams et al teach the method of extracting pharmaceutically active metabolites from Catharanthus roseus, a rich source of pharmaceutically metabolites; Khodakovskaya et al teach using the specific MWCNT and graphene to promote plant cell growth.  
Thus, one ordinary skill in the art would have realized the function and advantage of nano-sized materials, particularly MWCNT, graphene and/or activated carbon in enhance plant cell growth leading to enhanced production pharmaceutically metabolites of as taught by Serag et al and supported by Khodakovskaya et al, and been motivated to use the method of using the nano-sized materials to promote Catharanthus cell growth as taught by Serag et al for the same advantage.  One ordinary skill in the art would have realized Catharanthus a rich source of pharmaceutically metabolites as taught by Shams et al, and been motivated to extract such pharmaceutically metabolites using the same method as taught by Shams et al.  
Since production of pharmaceutically metabolites is enhanced by nano-sized material, Catharanthus a rich source of pharmaceutically metabolites, and extraction of pharmaceutically metabolites is a taught and routine method, the expectation of success would have been high. 
Therefore the invention would have been obvious to one ordinary skill. 

Claims 1-2, 7-8, 10-13, 16-17, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) being unpatentable over Shilpa et al (An Alternate Method of Natural Drug Production: Elciting Secondary Metabolite Production Using Plant Cell Culture.  Journal of Plant Sciences 5 (3): 222-247, 2010), in view of Smetanska (Production of Secondary Metabolites Using Plant Cell Cultures. Adv Biochem Engin/Biotechnol 111: 187–228, 2008), Serag et al, Khodakovskaya et al, and Shams et al. 
Claim 21 has been analyzed above.  (Note: The nano-sized material is multi-walled carbon nanotubes MWCNT or a combination of MWCNT with at least one of graphene, and activated carbon). 

Claim 1 recites the steps of claim 21, containing following additional limitations and differences: 
wherein the nano-sized material is multi-walled carbon nanotubes or a combination at least two of multi-walled carbon nanotubes, graphene, and/or activated carbon,
wherein the amount of the nano-sized material and graphene each has a concentration in a range of 5-100 g/mL in the cell culture, and
wherein the pharmaceutically active metabolite is an alkaloid; and concentration of the alkaloid produced by the plant mixed with the nano-sized material is at least 30% more than the concentration of the alkaloid produced by the plant which is not mixed with the nano-sized material. 
Dependent claims of claim 1

germinating seeds of the plant in a Murashige-Skoog (MS) medium to establish calli of the plant; and 
maintaining the callus culture at a predetermined condition to produce the cell culture having the one or more cells of the plant.  
Claims 7 and 16: the alkaloid to include vinblastine and/or vincristine.  
Claims 8 and 17: further comprising maintaining the nano-sized material and the cell culture mixture in the light cultivation condition.  
Claims 10 and 19: the temperature is in a range of 5-35 0C, and the period of time is in a range from 0.1 hours to 2 months.  
Claims 11 and 20: the amount of the nano-sized material has a concentration in a range of 25-100 g/mL in the cell culture.  
Claim 12: the amount of the nano-sized material has a concentration in a range of 5-120 ug/mL in the cell culture.  (Note: 100-120 ug/mL is rejected for scope of enablement)
Claim 13: the MWCNT have a purity of about 98% and a diameter of about 20 nm.  

Note: claims 1 and 21 do not limit the concentration of activated carbon.  
Using activated carbon in plant cell culture to increase production of secondary metabolites is routine practice in the art. 
Shilpa et al teach a method of producing pharmaceutically active metabolites particularly secondary metabolites in plant cell culture, including producing alkaloids nd para; p229, table 4). Vinblastine and vincristine are recited in claims 7 and 16. 
Shilpa et al teach adding active charcoal (the same as activated carbon, as analyzed above, active carbon is a nano-sized material) in the culture medium and demonstrated that activated carbon increased product yield (p228, 2nd para). 
Shilpa et al teach maintaining the mixture at a temperature for a period of time (p226, 3rd to 4th para). 
Shilpa et al teach extracting the secondary metabolites from the cells (p223, 2nd para). 
As support, Smetanska also teaches adding activated carbon in the plant cell culture to increase production of secondary metabolites (p219, whole page; p220, 1st para; p220, table 16). 
Regarding dependent claims, Shilpa et al teach Murashige-Skoog (MS) medium is one of the most widely used medium in plant cell culture for growth of callus (reading on cell growth p225, 4th para), the limitation of claim 2. 
Shilpa et al teach maintaining the cell culture mixture in the light cultivation condition (p226, 3rd para), the limitation of claims 8 and 17.  
Shilpa et al teach maintaining the cell culture temperature is in a range of 17-25 0C, more specific than 5-35 0C of claims 10 and 19.
Smetanska also teach maintaining the cell culture temperature is in a range of 17-25 0C (p208, last para) and demonstrated that 20-day culture had high yield of secondary metabolites (p213, last para), the limitations of claims 10 and 19.

a combination of MWCNT with at least one of graphene, and activated carbon), and the diameter and purity of the MWCNT. 
Also, Shilpa et al teach all limitations of claim 1 except or a combination at least two of multi-walled carbon nanotubes, graphene, and/or activated carbon, the amount of the nano-sized material and graphene each has a concentration in a range of 5-100 g/mL in the cell culture, and the concentration of the alkaloid produced by the plant mixed with the nano-sized material is at least 30% more than the concentration of the alkaloid produced by the plant which is not mixed with the nano-sized material. 
As analyzed above, Serag et al teach the method of introducing MWCNT into Catharanthus plant cells, and the advantage of enhancing plant cell growth, and suggest using graphene the same way for the same purpose of enhancing production of pharmaceutically active metabolites in such cells. 
Khodakovskaya et al teach a method of using MWCNT treat and maintain plant cells (p1030, fig 2, left col, 1st para).  The MWCNT of Khodakovskaya et al has diameter of varying between 10-35 nm and 98.5% purity (p1032, left col, 3rd para).   The average or midpoint of 10-35 nm is nearly about 20 nm. Thus Khodakovskaya et al teach the limitation of “about 98% and a diameter of about 20 nm” (the limitations of claims 11-13 and 20).  

Shams et al teach that Catharanthus plant produces many pharmaceutically important alkaloids, and teach detailed method of extracting pharmaceutically active metabolites particularly alkaloids from Catharanthus roseus.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
Regarding claim 21, Thus, Shilpa et al supported by Smetanska teach all limitations of claim 21 except a combination of activated carbon and MWCNT.  
Shilpa et al and Smetanska demonstrated enhancing production of pharmaceutically active metabolites by activated carbon alone.  
Serag et al teach using MWCNT in Catharanthus plant cell and demonstrated enhanced cell growth.  Khodakovskaya et al teach using MWCNT in particular purity and diameter in plant cell and demonstrated enhanced cell growth. 
Thus, one ordinary skill in the art would have realized the advantage of activated carbon in promoting cell growth and enhanced production of pharmaceutically active metabolites as taught by Shilpa et al and Smetanska, and realized the advantage of MWCNT in promoting Catharanthus plant cell growth as taught by Serag et al, and promoting plant cell growth as taught by Khodakovskaya et al, and been motivated to combine activated carbon and MWCNT for the additive effect, and to extract the pharmaceutically active metabolites as taught by Shilpa et al.  
The expectation of success would have been high, because activated carbon alone had been demonstrated to have such success of enhanced production of pharmaceutically active metabolites, to combine with MWCNT with activated carbon would be expected to have 
Therefore the invention would have been obvious to one ordinary skill in the art. 

Regarding claim 1 and dependent claims, Shilpa et al supported by Smetanska teach all limitations of claims except a combination at least two of multi-walled carbon nanotubes, graphene, and/or activated carbon. 
Shilpa et al and Smetanska demonstrated enhancing production of pharmaceutically active metabolites by activated carbon alone.  
As analyzed above, Serag et al teach using MWCNT in Catharanthus plant cell and demonstrated enhanced cell growth.  Khodakovskaya et al teach using MWCNT in particular purity and diameter in plant cell and demonstrated enhanced cell growth. Both Serag et al and Khodakovskaya et al suggest using graphene the same way for the same function and result.
Thus, one ordinary skill in the art would have realized the advantage of activated carbon in promoting cell growth and enhanced production of pharmaceutically active metabolites as taught by Shilpa et al and Smetanska, and realized the advantage of MWCNT in promoting Catharanthus plant cell growth as taught by Serag et al, and promoting plant cell growth as taught by Khodakovskaya et al, and been motivated to combine activated carbon and MWCNT or graphene for the additive effect, and to extract the pharmaceutically active metabolites and alkaloid as taught by Shilpa et al and Shams et al.   
The expectation of success would have been high, because activated carbon alone had been demonstrated to have such success of enhanced production of pharmaceutically active 
Regarding “wherein the concentration of the alkaloid produced by the plant mixed with the nano-sized material is at least 30% more than the concentration of the alkaloid produced by the plant which is not mixed with the nano-sized material”, MPEP 2111.04 States: "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY".  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. 
The court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” 
In this case, “wherein the concentration of the alkaloid produced by the plant mixed with the nano-sized material is at least 30% more than the concentration of the alkaloid produced by the plant which is not mixed with the nano-sized material” does not limit the structure or step of the method.  It is intended purpose of the method, and only achieved by limited scope (not full scope) of the claim.  The patentable weight is only applied to the enabled scope.  
Therefore the invention would have been obvious to one ordinary skill in the art. 

Response to Arguments
Claim Rejections under 35 U.S.C. 112 
	Independent claims 1 and 21 are significantly amended.  The scope of enablement rejection is newly made accordingly.  The arguments are mostly no longer applicable.  
	The amendments do not overcome the rejections.  

	Regarding claim 1, claim 1 is rejected for indefiniteness as analyzed above. 
The claim recites nano-sized materils and graphene, each has a concentration of up to 100 ug/ml. The specification does not provide or guidance that any nano-sized material (MWCNT or graphene), alone or in combination, over 100 ug/mL, enhanced Catharanthus cell growth or alkaloid production.  
In contrary, the specification acknowledges the toxicity of multi-walled nanotubes, particularly in high dose ([0126]).  Critically, the specification observed that high dose (100 to 500 ug/ml) of MWCNT significantly decreased plant cell growth ([0124]).  

Regarding claim 21, the concentration is not required, thus is unlimited.  
Applicant argues that none of art teach the specific purity and diameter of MWCNT, and argues that Khodakovskaya et al (2012), doses of MWCNT at 100-500 ug/ml, (e.g. 200 ug/ml) did not decrease the growth of plant cell culture (tobacco callus), but rather, stimulated the growth of cell culture (see Fig. 3 of Khodakovskaya 2012).  
The arguments are fully analyzed but not deemed persuasive. 
Khodakovskaya et al (2012) is no longer cited in this office action, nevertheless:

Second and again, the specification does not provide any guidance that any nano-sized material (MWCNT or graphene), alone or in combination, over 100 ug/mL, enhanced Catharanthus cell growth or alkaloid production.  In contrary, the specification acknowledges the toxicity of multi-walled nanotubes, particularly in high dose ([0126]).  Critically, the specification observed that high dose (100 to 500 ug/ml) of MWCNT significantly decreased plant cell growth ([0124]).  
Third, the concentration of Khodakovskaya et al (2012) was applied to Arabidopsis, the claimed plant cell is Catharanthus cell.  
Critically, applicant indicated that MWCNT in over 100 to 500 ug/mL (the purity and diameter as claimed) lead to plant cell damage including Catheranthus, a concentration of over 100 ug/mL of MWCNT or graphene or combination of nano-sized materials, is not considered enabled in Catheranthus.  Thus, even Khodakovskaya et al (2012) using higher purity, specific diameter, and higher concentration in Arabidopsis, such example does not apply to Catheranthus. 
The other references are not required to reject claim 21, but nevertheless teach that MWCNT of higher purity or specific diameter still causes toxicity.   
Given that applicant demonstrated using 100 ug/mL or lower concentration of MWCNT or graphene, a concentration of 5-100 ug/mL of MWCNT or graphene or combination of nano-sized materials, is considered enabled in Catheranthus.  

Claim Rejections under 35 U.S.C. 103 
Independent claims 1 and 21 are significantly amended.  The 103 rejections are newly made accordingly.  The arguments are mostly no longer applicable.  
Nevertheless, regarding the arguments that the cited prior art are not enabled without undue experiment:
First, claim 21 does not require any concentration, claim 1 does not require the concentration of activated carbon.  
Second, Khodakovskaya 2011 teach the specific diameter, purity and concentration.  Khodakovskaya et al teach a method of using MWCNT treat and maintain plant cells (p1030, fig 2, left col, 1st para).  The MWCNT of Khodakovskaya et al has diameter of varying between 10-35 nm and 98.5% purity (p1032, left col, 3rd para).   The average or midpoint of 10-35 nm is nearly about 20 nm. Thus Khodakovskaya et al teach the limitation of “about 98% and a diameter of about 20 nm” (the limitations of claims 11-13 and 20).  
Therefore, the cited art are fully enabled.  

Regarding the arguments that there is no expectation of success from the teaching of cited references: 
Claim 21 only requires enhancing production of pharmaceutically active metabolites, which is achieved by adding MWCNT alone (the first 103 to claim 21), or by adding activated carbon alone (the second 103), in the cell culture.  Adding MWCNT and activated carbon as a combination is expected to have additive effect, or at least the same effect.  

The “wherein the concentration of the alkaloid produced by the plant mixed with the nano-sized material is at least 30% more than the concentration of the alkaloid produced by the plant which is not mixed with the nano-sized material” does not limit the structure or step of the method.  It is intended purpose of the method, and only achieved by limited scope (not full scope) of the claim.  The patentable weight is only applied to the enabled scope.  


Conclusion 
No claim is allowed.   


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662